                         Case 5:20-cv-05573-SVK Document 5 Filed 08/12/20 Page 1 of 1




            2
                                                UNITED STATES DISTRICT COURT
            3
                                            NORTHERN DISTRICT OF CALIFORNIA
            4

            5
                PETER MAI, on behalf of himself and all
            6                                                          Case No. C 5:20-cv-05573
                others similarly situated,
            7                                                          CONSENT OR DECLINATION
                                        Plaintiff(s)                   TO MAGISTRATE JUDGE
            8             V.                                           JURISDICTION
                SUPERCELL OY
            9
                                        Defendant(s).
           10

           11   INSTRUCTIO · : Please indicate below b he<:k.i.ng one of the t o boxe \ hether ou (if you are the party)
                or the party you repre ent (if you are an attome in the case) choo.se(s to con en or decline magi trate judge
           12   jurisdiction in this matter. Sign this form b Jo your selection.
       ~

::, <Ss
t:: ·-
0
           13
                    D Consent to Magistrate Judge Jurisdiction
....
U ·-
   ~
-~   u 14
.t;:<..,
.~     0
                       In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a
0 t, 15         United States magistrate judge conduct all further proceedings in this case, including trial and
~--s
"''Ei
2"'
en o 16
"Cl
                entry of final judgment. I understand that appeal from the judgment shall be taken directly to the
                United States Court of Appeals for the Ninth Circuit.
 0     0
·a'€       17
;:i~                    OR
           18
                    0 Decline Magistrate Judge Jurisdiction
           19
                        In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United States
           20
                magistrate judge conduct all further proceedings in this case and I hereby request that this case
           21   be reassigned to a United States district judge.

           22
                DATE:    August 12, 2020                            NAME:    Timothy G. Blood
           23
                                                            COUNSEL FOR Plaintiff Peter Mai
           24                                               (OR "PRO SE"): _ _ _ _ _ _ _ _ _ _ _ _ __

           25
                                                                             s/ Timothy G. Blood
           26                                                                                  Signature

           27

           28
